Citation Nr: 9914935	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-04 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the rating actions of January 1946, August 1946, and 
March 1949, which rated the veteran's amputations of the 2nd, 
3rd, and 4th digits of the right (major) hand as 20 percent 
disabling, contained CUE (clearly and unmistakably error).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that the rating actions of 
January 1946, August 1946, and March 1949 did not contain CUE 
in evaluating the veteran's amputations of the 2nd, 3rd, and 
4th fingers of the right (major) hand as 20 percent 
disabling.


FINDINGS OF FACT

1.  The evidence of record at the time of the January 1946 
and August 1946 RO rating decisions showed that the veteran 
had traumatic amputation of the 2nd, 3rd, and 4th distal 
phalanges of the right hand.

2.  The 20 percent rating assigned for the traumatic 
amputation of the 2nd, 3rd, and 4th distal phalanges of the 
right hand under diagnostic code 3593 of the 1933 rating 
schedule in the January and August 1946 RO rating decisions 
was reasonably supported by the evidence then of record.

3.  The evidence of record at the time of the March 1949 RO 
rating decision showed that the veteran had amputation of the 
tip of the 2nd finger of the right hand with loss of 
50 percent of flexion, amputation of the distal 
interphalangeal joint of the 3rd finger of the right hand, 
and loss of soft tissue of the 4th finger of the right hand 
with no bone loss.

4.  The 20 percent rating assigned for the amputations of the 
2nd, 3rd, and 4th digits of the right hand under diagnostic 
code 5223 of the 1945 rating schedule in the March 1949 RO 
rating decision was reasonable based on the evidence then of 
record.

CONCLUSION OF LAW

The January 1946, August 1946, and March 1949 RO rating 
decisions, assigning a 20 percent rating for the amputations 
of the 2nd, 3rd, and 4th fingers of the right (major) hand did 
not contain CUE.  38 C.F.R. § 3.105(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the rating decisions in question, the Board notes 
that appellate action was not initiated, and they became 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
January 25, 1936 to December 31, 1957.

In September 1994, the veteran filed a claim alleging CUE in 
the rating actions of January 1946, August 1946 and March 
1949 for failing to assign a 30 percent rating for the 
amputations of the 2nd, 3rd, and 4th fingers of the right hand.  
Previous determinations of the RO are final and binding, 
including decisions as to the degree of disability, and will 
be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication,  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).



In a January 1946 decision, the RO granted service connection 
for traumatic and operative amputation of the distal 
phalanges of the 2nd, 3rd, and 4th digits of the right hand.  
The disability was rated as 20 percent disabling, and it was 
indicated that the rating was based on incomplete service 
records.

From the date stamps on the service medical records, it 
appears that some of them were received in November and 
December 1945, and the remainder in 1946 and 1949.  At the 
time of the initial grant of service connection for the 
multiple finger disability in January 1946, the October 1945 
separation examination report was the only available service 
medical record that included a description of the disability.  
The report reflects the following: traumatic amputation of 
the 1st, 2nd, and 3rd fingers of the right hand; the fingers 
were accidentally caught in a fan belt of a generator in 
August 1944; an examination of the skin revealed operative 
scars of the 2nd, 3rd and 4th fingers of the right hand; and 
musculoskeletal defects included traumatic and operative 
amputation of the 2nd, 3rd , and 4th distal phalanges of the 
right hand.  It was determined that the injuries were 
incurred during military service, and that they were not 
symptomatic or disqualifying.  

Initially, the RO evaluated the disability under Diagnostic 
Code (DC) 3594 of the United States Veterans' Administration 
Schedule for Rating Disabilities (2nd edition, Public, No. 2, 
Seventy-third Congress, March 20, 1933) or rating schedule 
which was then in effect, in the section for Multiple Finger 
Injuries, Amputation, Ankylosis, and Limitation of Motion.  
Multiple finger injuries were rated on a scale of Grade I to 
Grade VII.  DC 3594 contemplated Grade III disability, and 
provided a 20 percent rating for multiple finger disabilities 
of the major hand.  According to the notation, Grade III 
contemplated two digits, ring and little fingers.  The 
notations also provided that three finger combinations of the 
major hand, which did not include the thumb, were to be rated 
as Grade V (DC 3592).  Under DC 3592, a 40 percent rating was 
assigned for the major hand. 

Under Note (c) to the above noted diagnostic codes, ratings 
two grades less than the amputation ratings applied to 
multiple amputations at distal joints or through distal 
phalanges (other than negligible losses).  Given the reported 
findings noted in the October 1945 examination report, the 
assignment of a 20 percent rating under diagnostic code 3594 
for the amputations of the 2nd, 3rd, and 4th distal phalanges 
of the right hand based on Grade III (Grade V of diagnostic 
code 3592 less 2 grades) in the January 1946 RO rating 
decision was reasonable.


In January 1946, the RO received a photostatic copy of 
medical records dated in August 1944.  The records reflect 
that the tips of the fingers of the right hand had been 
lacerated.  In a record dated sometime later in August, the 
examiner reported a diagnosis of traumatic amputation of the 
2nd digit tuft and pulp, the 3rd digit terminal phalanx, and 
the 4th digit tuft and pulp.  The accident leading to the 
injury was noted.  

Based on the receipt of the additional service medical 
records, the RO reviewed the January 1946 rating action in an 
August 1946 rating decision.  This review was based on the 
criteria in the 1933 rating schedule rather than the newly 
enacted provisions of the 1945 Schedule for Rating 
Disabilities.  (Public Law 458, known as the 1945 Schedule 
for Rating Disabilities, that was approved on June 27, 1946, 
and became effective on April 1, 1946, superceded the 
provisions of the 1933 Schedule for Rating Disabilities as of 
April 1, 1946).  Since the newly received medical evidence 
did not reflect any significant changes in the medical 
evidence of record at the time of the January 1946 RO rating 
decision, the August 1946 RO rating decision continued the 
20 percent rating for the amputations of the distal phalanges 
of the 2nd, 3rd, and 4th digits of the right hand under 
diagnostic code 3594.  The August 1946 RO rating decision is 
reasonably supported by the evidence then of record.  The 
criteria of the 1945 rating schedule was not considered with 
regard to the amputations of the 2nd, 3rd, and 4th digits of 
the right hand until the March 1949 RO rating decision when 
it was then applied retroactively to April 1, 1946.




In February 1949, the RO received copies of the August and 
September 1944 clinical records of the veteran's inservice 
injury.  The examiner noted that there had been traumatic and 
complete amputation of the tips of the right 2nd, 3rd, and 4th 
fingers.  It was further noted that the injuries were 
incurred when the hand was caught in a generator fan.  
According to the records, the tips of 2nd and 4th fingers had 
been severed, including the phalangeal tuft of both and 
severing the middle finger at distal phalangeal joint.  The 
following was also noted: digit 2 terminal phalangeal tuft 
and pulp severed; digit 3 amputated at distal phalangeal 
joint with "lat" margin skin flap; and digit 4 tip and tuft 
severed nail avulsed.  The tentative diagnosis was traumatic 
amputation of tips of the 2nd and 4th fingers, and at the 
terminal joint of the 3rd finger, of the right hand.  

A VA examination was conducted on March 2, 1949.  At that 
time, the veteran reported subjective complaints of pain.  It 
was noted that the veteran was right-handed.  The following 
was noted for the index finger: all joints intact, tip 
amputated at mid-distal phalanx, and can flex joint to 50 
percent.  The following was noted for the remaining fingers: 
distal interphalangeal joint amputation of the middle finger 
with no nail; and no apparent bone loss of the ring finger 
with only soft tissue of the tip of the lateral side.  The 
veteran claimed that his grip was not as strong as it once 
was, and it was noted that he had difficulty grasping 
objects.  He had started performing most motions with his 
left hand due to the problem with the right hand.  The 
examiner found no apparent muscular atrophy.  All scars were 
well healed, not symptomatic and not disabling.  The examiner 
diagnosed residuals of right hand injury. 

Under DC 5138, amputation of the index, middle and ring 
finger is rated as 50 percent disabling for the major hand 
and 40 percent disabling for the minor hand.  However, under 
Note (c) amputations at distal joints, or through distal 
phalanges, other than negligible losses, will be rated as 
favorable ankylosis of the fingers.  Under DC 5222, a 30 
percent rating is assigned for favorable ankylosis of the 
index, middle and ring fingers.  However, the RO applied DC 
5223.  Under DC 5223, a 20 percent rating for major hand two 
finger combinations of index and middle, index and ring, and 
index and little. 

In a March 1949 RO rating decision, the 20 percent evaluation 
of the amputation of the 2nd, 3rd, and 4th distal phalanges of 
the right hand was reviewed with consideration of the newly 
received evidence, including the report of the March 1949 VA 
examination.  It was determined that a change in the 
20 rating was not warranted, and this rating was continued 
under diagnostic code 5223 of the 1945 Schedule for Rating 
Disabilities, effective from April 1, 1946. 

Under the criteria of the 1945 Rating Schedule (then and 
now), the RO could have assigned a 30 percent rating for the 
amputations of the 2nd, 3rd, and 4th digits of the right hand 
under diagnostic code 5222 or considered the amputation of 
the 4th distal phalange of the right hand to be a negligible 
loss (note (c) following diagnostic code 5138) and assigned a 
20 percent rating for the amputations of the distal phalanges 
of the 2nd, 3rd, and 4th digits of the right hand under 
diagnostic code 5223.  From a review of the evidence of 
record at the time of the March 1949 RO rating decisions, the 
Board cannot conclude that there was CUE in the March 1949 RO 
rating decision for failing to assign a 30 percent rating for 
the veteran's right hand disability under diagnostic code 
5222.  The severity of the amputation of the 4th distal 
phalange of the right hand, that is whether it is a 
negligible loss or not, is a matter of judgment, and the 
Board does find that the March 1949 RO rating decision 
contained CUE for failing to assign a 30 percent rating for 
the amputations of the 2nd, 3rd, and 4th digits of the right 
hand under diagnostic code 5222.  The assignment of a 
20 percent rating under diagnostic code 5223 for the 
veteran's disability in the March 1949 was reasonable based 
on the evidence then of record.


Various evidence was received after the March 1949 RO rating 
decision became final, including testimony from the veteran 
at a hearing in May 1996, but the determination of whether 
the January 1946, August 1946, and March 1949 RO rating 
decisions contained CUE for failing to assign a higher rating 
for the amputations of the 2nd, 3rd, and 4th digits of the 
right hand must be based on the evidence of record when those 
decisions were made.  A review of the evidence then of 
record, does not show that these RO rating decisions 
contained CUE for failing to assign a higher rating for the 
amputations of the 2nd, 3rd, and 4th digits of the right hand, 
and the veteran's claim is denied.


ORDER

The January 1946, March 1946, and March 1949 RO rating 
decisions did not contain CUE in the assignment of a 
20 percent rating for the amputations of the 2nd, 3rd, and 4th 
digits of the right (major) hand.




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals



 

